UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 20, 2012 Cole Credit Property Trust III, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 000-53960 26-1846406 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2325 East Camelback Road, Suite 1100, Phoenix, Arizona 85016 (Address of principal executive offices) (Zip Code) (602) 778-8700 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events During the three months ended March31, 2012, Cole Credit Property Trust III, Inc. (the “Company”) acquired controlling interests in 53 commercial properties for an aggregate purchase price of $419.6 million (the “Acquisitions”). The Company purchased the Acquisitions with net proceeds from the Company’s public offerings of common stock, certain borrowings from its $857.5 million credit facility and through the issuance or assumption of mortgage notes. Based on purchase price, the following table summarizes the five largest properties acquired during the three months ended March 31, 2012: Rentable Purchase Square Physical Property Description Type Date Acquired Price Feet (1) Occupancy Greenway Commons – Houston, TX Shopping Center March 23, 2012 $ 96% San Tan Market Place – Gilbert, AZ Shopping Center March 30, 2012 91% The Medicines Company Office – Parsippany, NJ Healthcare February 27, 2012 100% Fairlane Green – Allen Park, MI Shopping Center February 22, 2012 97% Sam’s Club – Colorado Springs, CO Warehouse Club January 20, 2012 100% Includes square feet of buildings that are on land subject to ground leases. Please refer to the Company’s condensed consolidated unaudited financial statements in its Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 for a discussion of additional real estate related acquisitions made during the quarter 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: May 24, 2012 COLE CREDIT PROPERTY TRUST III, INC. By: /s/ Simon J. Misselbrook Name: Simon J. Misselbrook Title: Senior Vice President of Accounting (Principal Accounting Officer) 3
